DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the present Application filed 12/16/2020. Claims 1-10 are pending in the Application, with independent Claims 1 and 9.  
Continuity/ Priority Information
The present Application 17123142, filed 12/16/2020 claims foreign priority to  TAIWAN, Application No.  109118140, filed 05/29/2020.
 Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/31/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
Claim 6 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, the limitation “a first wireless sensor......and a second wireless sensor configured to connect to the fixture device” is indefinite, because the limitation is contradictory with respect to the specification. The verb “connect” implies a physical connection between two things. According to the Dictionary, Definition of connect: to become joined, The two rooms connect by a hallway, ideas that connect easily to form a theory, while Definition of wireless: having no wire or wires, specifically: operating by means of transmitted electromagnetic waves, a wireless remote. In this case, the connection is wireless, i.e. the wireless sensor is configured to receive information of the fixture device.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelsey (Pub. No. US 20170126421) Pub. Date: 2017-05-04.
Regarding independent Claims 1 and 9, Kelsey discloses a system and method   for fixture data over a powerline network, comprising: 
a control circuit (controller 110 in FIG. 1A) configured to generate a plurality of detection signals; [0064] In FIG. 1A, fixtures 130a-f receive control data (e.g., data indicating operating parameters determining how fixtures 130a-f should operate or perform) generated by controller 110 (e.g., a physical control console for coordinating the fixtures used in the event or a virtual control console implemented on a computer, tablet, smartphone, etc.).
a power line network bridge circuit (phase bridge 260, in FIG. 2A,) configured to receive the plurality of detection signals through a power line; 
[0084] Accordingly, in FIG. 2A, phase bridge 260 of controller interface 115 may provide data to fixtures 130a and 130b in FIG. 1A by putting it on the conductors of powerline network 120.
a fixture device (Fixture interfaces 125a-f, in FIG. 1A)  electrically connected to the power line through the power line network bridge circuit (powerline network 120), and configured to receive the plurality of detection signals, 
[0065] For example, controller 110 in FIG. 1A communicates with controller interface 115 via controller network 112 to provide control data on powerline network 120. Fixture interfaces 125a-f receive the control data on powerline network 120 from controller interface 115 and forward the control data if it is addressed to a fixture on its corresponding fixture networks 145a-f. The fixture may then update its operating parameters based on the provided control data
wherein the fixture device is further configured to transmit the plurality of detection signals to a device under test (DUT) (fixture 130a-f, FIG. 1A) ;  
[0068] Fixture interfaces 125a-f in FIG. 1A are coupled with powerline network 120 and may detect that control data is addressed to fixture 130a-f (DUT) on its corresponding fixture network 145a-f. For example, when controller interface 115 provides the control data and address data for fixture 130a on powerline network 120, fixture interface 125a may determine that the address data is addressed to fixture 130a on its fixture network 145a, and therefore, may provide the control data to fixture 130a.  
 a detection device (processing 210 FIG. 2B) configured to capture the plurality of media displayed by the device under test and configured to transmit the plurality of captured media to the control circuit.
[0086] FIG. 2B is an example of a fixture interface environment. Fixture data processing 210 “detection device” may receive the data (i.e., control data and address data) on powerline network 120 from phase bridge 205 and perform the translating, converting, and/or modifying of data from powerline network 120 to be provided on fixture network 145a. For example, fixture data processing 210 may include data from the table of FIG. 1B to translate address data between powerline network 120 and fixture network 145a, as well as functionality for converting between different protocols. Accordingly, phase bridge 205 may extract data from power line network 120, provide it to fixture data processing 210, fixture data processing 210 can determine the data is for fixture 130a, and then provide the data to fixture 130a so that it can update its operating parameters.

Regarding Claim  7, Kelsey discloses wherein the detection device is a microphone or camera. [0008] In some implementations, wherein the fixture is selected from the group including a light, a dimmer rack, a color scroller, an audio/video controller, a smoke or fog generator, a contact closure, and a pyrotechnics effects instrument.
Regarding Claim  8, 10, Kelsey discloses wherein the fixture device is electrically connected to the device under test through an interface comprising HDMI, AUDIO, UART or I2C. [0084] Accordingly, in FIG. 2A, phase bridge 260 of controller interface 115 may provide data to fixtures 130a and 130b in FIG. 1A by putting it on the conductors of powerline network 120.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kelsey (Pub. No. US 20170126421) Pub. Date: 2017-05-04 in view of JUNG (Pub. No. US 20150192638) Pub. Date: 2015-07-09. 
Regarding Claims 2-6, Kelsey does not explicitly disclose, a conveying device to convey the fixture device from a position to another position. 
However, in analogous art, JUNG discloses, FIG. 1, Par. [0039] The first test board 500-1 and the second test board 500-2 may be carried by a moving belt or a conveyor belt. The length of the moving belt or the conveyor belt and the distance between the test boards 500-1 and 500-2 may be determined by taking a time taken to test a semiconductor device into account. 
Par. [0055] FIG. 4 is an illustrating a procedure for transferring the test boards 500-1 and 500-2 using a moving belt 800  Referring to FIGS. 1 through 4, the first test board 500-1 and the second test board 500-2 may be carried by a moving belt 800 (e.g., a conveyor belt).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a moving belt as taught by JUNG in the powerline network of Kelsey, as to efficiently test the DUTs without a waiting time. As a result, the capacity of the semiconductor test device may be increased.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form. 

 Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: October 28, 2022
Non-Final Rejection 20221028
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov